



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sriskantharajah, 2016 ONCA 740

DATE: 20161012

DOCKET: C59685

MacPherson, Epstein & Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

R. v. Kandiah Sriskantharajah

Appellant

Kandiah Sriskantharajah, acting in person

Davin Michael Garg, for the respondent

Heard: October 3, 2016

On appeal from the conviction entered on November 4, 2014
    by Justice Todd Ducharme of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT


[1]

The appellant appeals his conviction for fraud exceeding $5,000. The
    charge arose out of the appellants having purported to sell the victim airline
    tickets for $10,800.00. The appellants argument before this court is grounded
    on his assertion that the documents upon which the Crown relied in support of
    its case were fabricated. The record establishes no basis for this argument.
    The appeal is therefore dismissed.

J.C. MacPherson
    J.A.

Gloria Epstein
    J.A.

P. Lauwers
    J.A.


